PARTIALLY DISSENTING OPINION.
As to all features of this case except that which adjudges that appellant shall repay his compensation earned by him as the manager on the ground of the 6,000-acre plantation all of us are in agreement, and if the will fixed and was intended to fix $100 per month to appellant as covering that service as well as his general duties to this large estate, consisting of large properties other than the particular plantation, we would still be in agreement throughout. But it is plain to me from this record that the testator did not so intend, could not justly so have intended, and that every one of these heirs knew, *Page 720 
and all along have known, the true intention. They knew, and beyond all doubt the heir who was co-executor knew, that appellant was continuing in the personal management of the plantation, away from his other business, devoting his time and energies almost exclusively to this immense farm, with all the exertions and anxieties which such an operation imposes upon the manager on the ground, with the understanding on his part that he was doing so under the same arrangement for compensation as to that particular service which he had had with his father, and so knowing they stood by and permitted him to put in five hard years, without a word of warning or dissent to the contrary, and now say that they are not estopped by all the principles of equity and honesty which are applicable to all members of a social community, even including heirs.
It would require many pages to disclose the details of all the facts, from which when the will is construed in the light of all the surrounding circumstances and therefrom the intention is ascertained, and all the facts that transpired subsequent to the probate of the will, which go to show the invalidity of the demand of these heirs against this appellant, and the inapplicability of the authorities relied on by the majority opinion. I must content myself, therefore, by registering my dissent from what I consider, although with deference, an unjust decision, in so far as this matter of compensation is concerned.
McGehee, J., joins herein.